DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-26 are currently pending.
Claims 1-13 are currently withdrawn.
Claims 24-26 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “pair of collars joined to the exhaust tube and spaced apart to define a space in which the insulating sleeve is at least partially disposed; and wherein one of the pair of collars defines an end location for the insulating sleeve.  The claim is not clear as to what is being set forth.  Does a pair of collars define a single end location of the insulating sleeve or does one collar of the pair of collars define a single end?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0056881), (hereinafter Zhang).


    PNG
    media_image1.png
    428
    542
    media_image1.png
    Greyscale


Re Clm 14: Zhang discloses an insulated exhaust tube (see Figs. 1 and 2 and see all the claims, and the Fig. above) comprising: 
an exhaust tube (see the tube of 12 in Fig. 1) comprising a first end (1001), a second end (1002), and a central portion (the portion 1004 of 1003); 
a tubular insulating sleeve (16) slid over at least a portion of the exhaust tube (see above); and 
a protective metal cover (14 and see [0014]) disposed around the insulating sleeve.  
The recitation “slid over” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Zhang fails to disclose comprising a bend.
Bends in tubes allow for the tube to be fitted and placed in a desired location where a straight tube may not fit, alternatively, a tube having a bend in it would yield the same predictable result of directing a fluid to a desired location.  Where such would enhance the fit, form and function of the tube.
The examiner is taking Official notice that it is old and well known to have had a bend in a tube, for the purpose of providing a means to allow for the tube to be fitted and placed in a desired location where a straight tube may not fit, alternatively, a tube having a bend in it would yield the same predictable result of directing a fluid to a desired location.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhang, to have had a bend, for the purpose of providing a means to allow for the tube to be fitted and placed in a desired location where a straight tube may not fit, alternatively, a tube having a bend in it would yield the same predictable result of directing a fluid to a desired location.
Re Clm 15: Zhang discloses a restraining material (the material of 18 and/or 25) in restraining engagement with an end portion (see above) of the insulating sleeve (see Fig. 1).  
Re Clm 16: Zhang discloses a restraining material (the material of 18 and/or 25) in restraining engagement with a portion of the insulating sleeve (see Fig. 1).  
Re Clm 17: Zhang discloses wherein the insulating sleeve substantially matches an edge of the restraining material (substantially matches in position, see Fig. 1).  
The recitation “trimmed” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Zhang discloses wherein the insulating sleeve comprises a braided material (see claims 5-7).  
Re Clm 19: Zhang discloses the restraining material.
Zhang fails to disclose flexible plastic.
Flexible plastics are cheap, readily available, relatively strong, can for to the shape of the structure it is associated with.
The examiner is taking Official notice that flexible plastic’s being used as/in a restraining material is old and well known, for the purpose of reducing cost, increasing the speed of manufacturing, aid in the assembly process by reducing time, or for having a material that can form to the shape of the structure it is associated with.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhang, to have employed flexible plastic, for the purpose of reducing cost, increasing the speed of manufacturing, aid in the assembly process by reducing time, or for having a material that can form to the shape of the structure it is associated with.  Additionally, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 20: Zhang discloses the protective metal cover.
Zhang fails to disclose an embossed cover.
Embossed structures enhance the aesthetics of the structure, can aid in securing members together, and where embossing creates a larger surface area can aid in the dispersion of heat.
The examiner is taking Official notice that embossing of a structure is old and well known, for the purpose of enhancing the aesthetics of a structure, aiding in securing members together, or, where embossing creates a larger surface area, aiding in the dispersion of heat.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhang, to have had an embossed cover, for the purpose of enhancing the aesthetics of a structure, aiding in securing members together, or, where embossing creates a larger surface area, aiding in the dispersion of heat.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 21: Zhang discloses a collar (collar being defined as a ring like devices used to secure a part) joined (joined being defined as linked) to the exhaust tube to define an end location for the insulating sleeve (element 25 is a ring like component used to secure components together and is at an end portion which defines a left end or a right end location for the insulating sleeve, see Fig. 1).  
Re Clm 22: Zhang discloses a pair of collars (25 and the other 25; collar being defined as a ring like devices used to secure a part) joined (joined being defined as linked) to the exhaust tube (see Fig. 1) and spaced apart to define a space in which the insulating sleeve is at least partially disposed (see Fig. 1), and wherein one of the collars (25) of the pair of collars is joined to the exhaust tube to define an end location for the insulating sleeve (see Fig. 1).
Re Clm 23: Zhang discloses a second insulating sleeve (18) wrapped around the insulating sleeve (see Figs. 1 and 2).
Re Clm 24: Zhang discloses wherein the first end has a larger diameter (at 2001) than the second end (at 2002).  
Re Clm 25: Zhang discloses wherein the insulating sleeve comprises a substantially uniform material thickness over the tube (the insulating sleeve, where it is over the tube, is substantially uniform in thickness).  
Re Clm 26: Zhang discloses wherein the collar extends outwardly from the exhaust tube (25 being a hose clamp, see [0020], has a radial thickness which extends radially outwardly away from the exhaust tube).

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 6 in lines 12-18, that there amendment to the claim overcomes the 112(b) rejection.  
This is persuasive, but applicant’s amendments created a new 112(b) issue, see the rejection above.
Note: the examiner did make a suggestion as to what may be occurring in the claim language, in the Office action of 12/17/2022, but applicant did not fully incorporate the examiner’s position into their amendment, and such appears to have led to the new 112(b) rejection.
Applicant’s arguments with respect to claim(s) 14-18 and 21-23 have been considered but are moot because a new ground of rejection(s) had to be applied because applicant’s amendments changed the scope of the claims.
As for applicant’s arguments, on page 6 line 19 through page 7 (through the end of the page), that the claim language does not require the fastens of 25 and that Zhang does not need to be slit, the examiner notes that applicant uses the transitional phrasing of “comprising” which is open ended on additional structure and “slid” is a process which can be used to make the product, and it is the end product and not the manner it is made that is given the weight of consideration in an apparatus claim.
As for a diameter being bigger than another diameter, 2001 is a bigger diameter than 2002.
The claims not specifically argued will stand or fall with the claims they depend from.
The Official notice statements, for claims 19 and 20, set forth above, henceforth, are taken to be admitted prior art because applicant has failed to sufficiently traverse the examiner’s assertion of Official notice, as applicant’s arguments are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/03/2022

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679